Exhibit 10.1
 
 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) dated as of December 19,
2014, is entered into by and between Earthstone Energy, Inc., a Delaware
corporation (the “Company”), and Oak Valley Resources, LLC, a Delaware limited
liability company (“Oak Valley”).
 
RECITALS
 
WHEREAS, pursuant to that certain Exchange Agreement between the Company and Oak
Valley executed on May 15, 2014 (the “Exchange Agreement”), Oak Valley will
receive the number of shares of common stock, $0.001 par value per share
(“Earthstone Common Stock”), as set forth on Schedule 1 attached hereto; and
 
WHEREAS, as a condition to Oak Valley’s obligation to consummate the
transactions contemplated by the Exchange Agreement, the Company has agreed to
grant to the Stockholders certain registration rights with respect to their
Registrable Securities as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
Section 1.                      Definitions. For purposes of this Agreement, the
following terms shall have the respective meanings assigned to them in this
Section 1. All capitalized terms used but not defined in this Agreement shall
have the meanings assigned to them in the Exchange Agreement.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“Registrable Securities” shall mean (i) the shares of Earthstone Common Stock
issued to Oak Valley pursuant to the Exchange Agreement (which, for purposes
hereof, shall mean the Earthstone Common Stock) and (ii) any securities issued
or issuable with respect to the shares described in clause (i) above by way of a
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization; provided,
however, that as to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (i) a registration statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such registration statement or (ii) such securities shall have been sold to
the public pursuant to Rule 144 (or any successor provision) under the
Securities Act.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
“Stockholders” shall mean Oak Valley and any members of Oak Valley that become
holders of Registrable Securities as a result of distributions of Registrable
Securities by Oak Valley.
 
Section 2.                      Demand Registration Rights.
 
2.1           The Company hereby grants to the Stockholders, and to each of
them, the right to require the Company to use its reasonable best efforts to
cause the registration for sale in a public offering of all or a portion of the
Stockholders’ Registrable Securities in accordance with this Section 2;
provided, however, that the Company shall not have any obligation to effect more
than a total of three (3) effective registrations pursuant to this Section 2 or
effect more than one (1) in any six (6) month period. If the Company shall have
received a written request submitted by one or more Stockholders owning at least
a majority of the Registrable Securities outstanding at the time of such request
(the “Requisite Holders”) that such Stockholders desire to have the Company
register Registrable Securities for sale and specifying the number of
Registrable Securities proposed to be sold (for the purposes of this Section 2,
together with the Registrable Securities referred to in Section 2.1.2 below,
“Shares”), which request shall in no event cover Shares with less than a $5
million estimated offering price, and the proposed plan for distribution of the
Shares, the Company will:
 
2.1.1           Give prompt (but in any event within fifteen (15) days after the
receipt of the Requisite Holders’ notice) notice to all other Stockholders of
such request and of such other Stockholders’ rights to have their Registrable
Securities included in such registration.
 
 
 
1

--------------------------------------------------------------------------------

 
 
2.1.2           Upon the request of any such Stockholder made within fifteen
(15) days after the receipt by such Stockholder of the notice given pursuant to
Section 2.1.1 (which request shall specify the Registrable Securities intended
to be included in such registration by such Stockholder and the intended method
or methods of disposition thereof), the Company will use its reasonable best
efforts to effect the registration of all Shares which the Company has been so
requested to register pursuant to this Section 2.1.
 
2.1.3           Prepare and file as soon as practicable, but in no event later
than sixty (60) days from the date notice is received from the Requisite Holders
a registration statement under the Securities Act (“Registration Statement”)
with the Securities and Exchange Commission (“SEC”) on Form S-1 (or Form S-3, if
the Company is entitled to use such form, or other appropriate forms available
for use by the Company) and use its reasonable best efforts to cause such
Registration Statement to become effective in order that the Stockholders may
sell the Shares in accordance with the proposed plan of distribution.
 
2.1.4           Prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith
including any preliminary prospectus or supplemental or amended prospectus (the
“Prospectus”) as may be necessary to keep such Registration Statement
continuously effective and to comply with the provisions of the Securities Act
with respect to the offer of the Shares during the period required for
distribution of the Shares, which period shall not be in excess of the earlier
of (i) nine (9) months from the effective date of such Registration Statement,
and (ii) the sale or other disposition of all Shares covered by such
Registration Statement.
 
2.1.5           Furnish to each Stockholder such number of copies of the
Prospectus (including any preliminary prospectus or supplemental or amended
prospectus) as such Stockholder may reasonably request in order to facilitate
the sale and distribution of the Shares.
 
2.1.6           Notwithstanding the foregoing, if the Company shall furnish to
each Stockholder that requested registration a certificate signed by the
President of the Company stating that, in the good faith judgment of the board
of directors of the Company, it would be detrimental to the Company and its
stockholders for such Registration Statement to be filed and it is therefore
essential to defer the filing of such Registration Statement, the Company shall
have the right to defer such filing for a period of not more than ninety
(90) days after receipt of the request of the Requisite Holders; provided,
however, that the Company may not utilize this right with respect to a request
under Section 2 more than once in any twelve (12) month period.
 
2.2           The right of each Stockholder to require the Company to register
Shares pursuant to the provisions of this Section 2 shall be subject to the
condition that if a request for registration is made within sixty (60) days
prior to the conclusion of the Company’s then current fiscal year, the Company
shall have the right to delay the filing of the Registration Statement until the
Company files with the SEC its audited financial statements for such fiscal
year.
 
2.3           If the Requisite Holders intend to distribute the Registrable
Securities covered by the notice pursuant to Section 2.1 by means of an
underwriter, the Requisite Holders shall so advise the Company as a part of the
notice made pursuant to Section 2.1 and provide the name of the managing
underwriter or underwriters that the Requisite Holders propose to engage in
connection with the proposed public offering. If the managing underwriter of
such underwritten offering shall inform the Company and the Stockholders
requesting that their Shares be registered pursuant to this Section 2 by letter
of its belief that the amount of Shares requested to be included in such
registration exceeds the amount which can be sold in (or during the time of)
such offering within a price range acceptable to the Requisite Holders, then the
Company will include in such registration such amount of Shares which the
Company is so advised can be sold in (or during the time of) such offering pro
rata on the basis of the amount of such Shares so proposed to be sold and so
requested to be included by the respective Stockholders.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2.4           A registration shall not be deemed to have been effected
(i) unless a Registration Statement has been declared effective by the SEC and
remained effective for the period specified in Section 2.1.4, (ii) if, after it
has become effective, such registration is terminated by a stop order,
injunction or other order of the SEC or other governmental agency or court prior
to the time period specified in Section 2.1.4, or (iii) if the conditions to
closing specified in any purchase agreement or underwriting agreement entered
into in connection with such registration are not satisfied for any reason,
other than as a result of the voluntary termination of such offering by the
Requisite Holders or any failure by the Requisite Holders to satisfy or perform
the conditions or covenants on their part to be satisfied or performed.
 
Section 3.                      Piggy-Back Registration Rights.
 
3.1           If the Company proposes to file, on its own behalf or on behalf of
any holder of Earthstone Common Stock or other securities of the Company, a
Registration Statement under the Securities Act on Form S-1 or S-3 or similar
forms available for use by the Company, other than pursuant to Section 2 of this
Agreement or on Form S-8 in connection with a dividend reinvestment, employee
stock purchase, option, equity incentive, or similar plan or on Form S-4 in
connection with a merger, consolidation or reorganization, the Company shall
give written notice to each Stockholder at least ten (10) days before the filing
with the SEC of such Registration Statement. Such notice shall offer to include
in such filing all or a portion of the Registrable Securities owned by each
Stockholder. If a Stockholder desires to include all or a portion of its
Registrable Securities in such Registration Statement, it shall give written
notice to the Company within three (3) business days after the date of mailing
of such offer specifying the amount of Registrable Securities to be registered
(for purposes of this Section 3, “Shares”). The Company shall thereupon include
in such filing the Shares, subject to priorities in registration set forth in
this Agreement, and subject to its right to withdraw such filing, and shall use
its reasonable best efforts to effect the registration under the Securities Act
of the Shares.
 
3.2           The right of a Stockholder to have Shares included in any
Registration Statement in accordance with the provisions of this Section 3 shall
be subject to the following conditions:
 
3.2.1           The Company shall have the right to require that the Stockholder
agree to refrain from offering or selling any shares of Earthstone Common Stock
that it owns which are not included in any such Registration Statement in
accordance with this Section 3 for any reasonable time period, not to exceed one
hundred twenty (120) days, as may be specified by any managing underwriter of
the offering to which such Registration Statement relates.
 
3.2.2           If (i) a registration pursuant to this Section 3 involves an
underwritten offering of the securities being registered to be distributed (on a
firm commitment basis) by or through one or more underwriters of recognized
standing under underwriting terms appropriate for such a transaction and
(ii) the managing underwriter of such underwritten offering shall inform the
Company and the Stockholders who have requested that their Shares be registered
pursuant to this Section 3 by letter of its belief that the amount of Shares
requested to be included in such registration exceeds the amount which can be
sold in (or during the time of) such offering within a price range acceptable to
the Company, then the Company will include in such registration such amount of
securities which the Company is so advised can be sold in (or during the time
of) such offering as follows: first, the securities being offered by the Company
for its own account; second, the Shares of the Stockholders which are requested
to be included in such registration pro rata on the basis of the amount of such
Shares so proposed to be sold and so requested to be included by such
Stockholders; and third, the securities of the Company, if any, proposed to be
included in the registration by any other holders of the Company’s securities
(whether or not such holders have contractual rights to include such securities
in the registration).
 
3.2.3           The Company shall furnish each Stockholder with such number of
copies of the Prospectus as such Stockholder may reasonably request in order to
facilitate the sale and distribution of its Shares.
 
3.3              Notwithstanding the foregoing, the Company in its sole
discretion may determine not to file the Registration Statement or proceed with
the offering as to which the notice specified in Section 3.1 is given without
liability to the Stockholders.
 
Section 4.                      Participation in Underwritten Registrations. A
Stockholder may not participate in any registration hereunder which relates to
an underwritten offering unless such Stockholder (a) agrees to sell its Shares
included in such registration on the basis provided in any underwriting
arrangements approved by the holders of at least a majority of the Registrable
Securities to be included in such registration, or by a Person appointed by such
holders to act on their behalf to approve such arrangements, and (b) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements; provided, however, that no Stockholder shall be
required to make any representations or warranties to, or agreements with, the
Company or any underwriters other than such representations, warranties or
agreements as are customary and reasonably requested by the underwriters.
 
 
 
3

--------------------------------------------------------------------------------

 
 
Section 5.                      Exclusive Registration Rights and Transfer. The
rights of Oak Valley, as the initial Stockholder under this Agreement, may upon
notice to the Company be transferred to any of Oak Valley’s equity owners to
which any Registrable Securities are transferred. However, the rights of the
Stockholders under this Agreement may not be assigned or transferred otherwise
without the Company’s written consent. Except as provided in this Section 5, the
rights granted under this Agreement are granted specifically to and for the
benefit of the Stockholders and shall not pass to any other transferee of
Registrable Securities. From and after the date of this Agreement, the Company
will not, without the prior written consent of Stockholders holding at least a
majority of the Registrable Securities then outstanding, enter into any
agreement with respect to its securities that violates or is detrimental to the
rights granted to the Stockholders in this Agreement. The foregoing shall not
restrict or prevent the Company from entering into any other agreement with any
party pertaining to the registration by the Company of such party’s Earthstone
Common Stock; provided, however, that no such agreement shall grant to any
Person registration rights that are superior or preferential to the rights
granted to the Stockholders hereunder or that would otherwise frustrate the
purposes of this Agreement. Except as set forth in Schedule 2 attached hereto,
the Company represents and warrants to the Stockholders that, as of the date
hereof, the Company is not a party to any agreement, other than this Agreement,
pertaining to the registration by the Company of Earthstone Common Stock.
 
Section 6.                      Expenses. The Company shall bear all the
expenses in connection with any Registration Statement under this Agreement,
other than transfer taxes payable on the sale of Shares, the fees and expenses
of counsel engaged by the Stockholders and fees, commissions and discounts of
brokers, dealers and underwriters.
 
Section 7.                      Recall of Prospectuses, etc. With respect to a
Registration Statement or amendment thereto filed pursuant to this Agreement,
if, at any time, the Company notifies the Stockholders that an amendment to such
Registration Statement or an amendment or supplement to the prospectus included
therein is necessary or appropriate, the Stockholders will forthwith cease
selling and distributing Shares thereunder and will, upon the Company’s request,
forthwith redeliver to the Company all copies of such Registration Statement and
prospectuses then in its possession or under its control. The Company will use
its reasonable best efforts to cause any such amendment or supplement to become
effective as soon as practicable and will furnish the Stockholders with a
reasonable number of copies of such amended or supplemented prospectus (and the
period during which the Company is required to use its best efforts to maintain
such Registration Statement in effect pursuant to this Agreement will be
increased by a number of days equal to the number of days in the period from the
date on which the Stockholders were required to cease selling and distributing
Shares thereunder to the date on which the Company delivers copies of such
effective amendment or supplement to the Stockholders).
 
Section 8.                      Cooperation. The Company shall be entitled to
require the Stockholders to cooperate with the Company in connection with a
registration of Registrable Securities pursuant to this Agreement and each
Stockholder will furnish (i) such information concerning such Stockholder as may
be required by the Company or the SEC in connection therewith and (ii) such
representations, undertakings and agreements as may be required by the SEC in
connection therewith.
 
Section 9.                      Registration Procedures. Upon the receipt of a
request for registration of any Registrable Securities pursuant to Section 2 or
Section 3 of this Agreement, the Company will use its reasonable best efforts to
effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof, and pursuant thereto the Company will as
expeditiously as possible:
 
9.1.1           Prepare and file with the SEC a Registration Statement on an
appropriate form under the Securities Act and use its reasonable best efforts to
cause such Registration Statement to become effective at the earliest
practicable date; provided that before filing a Registration Statement or
prospectus or any amendments or supplements thereto,  the Company will promptly
furnish to the holders of Registrable Securities to be registered pursuant to
this Agreement (the “Registered Holders”) and the underwriters, if any, copies
of all such documents proposed to be filed, which documents will be subject to
the review of the Registered Holders and the underwriters, and the Company will
not file any Registration Statement or amendment thereto, or any prospectus or
any supplement thereto (other than documents incorporated by reference) to which
the Registered Holders or the underwriters, if any, shall reasonably object in
light of the requirements of the Securities Act and any other applicable laws
and regulations.
 
 
 
4

--------------------------------------------------------------------------------

 
 
9.1.2           Prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period; cause the related
prospectus to be filed pursuant to Rule 424(b) (or any successor provision)
under the Securities Act; cause such prospectus to be supplemented by any
required prospectus supplement and, as so supplemented, to be filed pursuant to
Rule 424(b) (or any successor provision) under the Securities Act; and comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended methods of disposition set forth in such
Registration Statement or prospectus or supplement to such prospectus.
 
9.1.3           Notify the Registered Holders and the managing underwriters, if
any, promptly, and (if requested by any such Person) confirm such advice in
writing, (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC for amendments or supplements to a Registration Statement or
related prospectus or for additional information, (iii) of the issuance by the
SEC of any stop order suspending the effectiveness of a Registration Statement
or the initiation of any proceeding for that purpose, (iv) if at any time the
representations and warranties of the Company contemplated by Section 9.1.10
cease to be true and correct, (v) of the receipt by the Company of any
notification with respect to the suspension of qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (vi) of the happening of any event which requires
the making of any changes in a Registration Statement or related prospectus so
that such documents will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading and (vii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate or that there exist circumstances not yet disclosed to the public
which make further sales under such Registration Statement inadvisable pending
such disclosures and post-effective amendment.
 
9.1.4           Make reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.
 
9.1.5           If requested by the managing underwriters or the Registered
Holders in connection with an underwritten offering, immediately incorporate in
a prospectus supplement or post-effective amendment such information as the
managing underwriters and the Registered Holders agree should be included
therein regarding the number of shares of Registrable Securities being sold to
such underwriters and the purchase price being paid therefor by such
underwriters and with respect to any other terms of the underwritten (or best
efforts underwritten) offering of the Registrable Securities to be sold in such
offering; make all required filings of such prospectus supplement or
post-effective amendment as soon as notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and supplement or
make amendments to any Registration Statement if requested by the Registered
Holders or any underwriter of such Registrable Securities.
 
9.1.6           If requested, furnish to the Registered Holders and each
managing underwriter, if any, without charge, at least one signed copy of the
Registration Statement, any post-effective amendment thereto, including
financial statements and schedules, all documents incorporated therein by
reference and all exhibits (including those incorporated by reference).
 
9.1.7           Deliver without charge to the Registered Holders and the
underwriters, if any, as many copies of the prospectus or prospectuses
(including each preliminary prospectus) and any amendment or supplement thereto
as such Persons may reasonably request; and the Company consents to the use of
such prospectus or any amendment or supplement thereto by such Registered
Holders and the underwriters, if any, in connection with the offer and sale of
the Registrable Securities covered by such prospectus or any amendment or
supplement thereto.
 
9.1.8           Prior to any public offering of Registrable Securities, register
or qualify or cooperate with the Registered Holders, the underwriters, if any,
and respective counsel in connection with the registration or qualification of
such Registrable Securities for offer and sale under the securities or Blue Sky
laws of such jurisdictions as the Registered Holders or an underwriter
reasonably requests in writing; keep each such registration or qualification
effective during the period the Registration Statement is required to be kept
effective and do any and all other acts or things necessary or advisable to
enable the disposition in such jurisdictions of the Registrable Securities
covered by the applicable Registration Statement; provided, however, that the
Company will not be required in connection therewith or as a condition thereto
to qualify generally to do business or subject itself to general service of
process in any such jurisdiction where it is not then so subject.
 
9.1.9           Upon the occurrence of any event contemplated by Section
9.1.3(ii)-(vii) above, prepare, to the extent required, a supplement or
post-effective amendment to the applicable Registration Statement or related
prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered to the purchaser of the
Registrable Securities being sold thereunder, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
 
 
5

--------------------------------------------------------------------------------

 
 
9.1.10                      If the Registrable Securities to be covered by such
registration are to be offered in an underwritten offering: (i) make such
representations and warranties to the Registered Holders as to the Registration
Statement, prospectus and documents incorporated by reference, if any, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested; (ii) obtain
opinions of counsel to the Company and updates thereof with respect to the
Registration Statement and the prospectus in the form, scope and substance which
are customarily delivered in underwritten offerings; (iii) enter into an
underwriting agreement in form, scope and substance as is customary in
underwritten offerings; (iv) obtain comfort letters and updates thereof from the
Company’s independent certified public accountants addressed to the Registered
Holders and the underwriters, if any, such letters to be in customary form and
covering matters of the type customarily covered in comfort letters by
accountants in connection with underwritten offerings; (v) cause the
underwriting agreement to include indemnification provisions and procedures
customarily included in underwriting agreements in underwritten offerings; and
(vi) the Company shall deliver such documents and certificates as may be
requested by the Registered Holders and the managing underwriters, if any, to
evidence compliance with clause (i) above and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company. The above shall be done at each closing under such underwriting or
similar agreement or as and to the extent required thereunder.
 
9.1.11                      Make available for inspection by a representative of
the Registered Holders, any underwriter participating in any disposition
pursuant to such registration, and any attorney or accountant retained by the
Registered Holders or such underwriter, all financial and other records,
pertinent corporate documents and properties of the Company, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any such representative, underwriter, attorney or accountant in
connection with such registration; provided, that any records, information or
documents that are designated by the Company in writing as confidential shall be
kept confidential by such Persons unless disclosures of such records,
information or documents is required by court or administrative order.
 
9.1.12                      Otherwise use its reasonable best efforts to comply
with all applicable rules and regulations of the SEC and make generally
available to its security holders earning statements satisfying the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder, no later than
90 days after the end of any 12-month period (i) commencing at the end of any
fiscal quarter in which Registrable Securities are sold to underwriters in a
firm or best efforts underwritten offering and (ii) beginning with the first day
of the Company’s first fiscal quarter next succeeding each sale of Registrable
Securities after the effective date of a Registration Statement, which
statements shall cover said 12-month periods, and which requirement shall be
satisfied if the Company timely files complete and accurate information on Forms
10-Q, 10-K and 8-K under the Exchange Act.
 
9.1.13                      Use its reasonable best efforts to list all
Registrable Securities covered by the Registration Statement on the NYSE MKT and
any other securities exchange or trading market on which any of the equity
securities of the Company of the same class as the Registrable Securities are
then listed.
 
9.1.14                      At all times during the term of this Agreement,
maintain the effectiveness of the registration of the Earthstone Common Stock
under the Exchange Act and use its reasonable best efforts to prepare and file
in a timely manner all documents and reports required by the Exchange Act.
 
9.1.15                      If the Company, in the exercise of its reasonable
judgment, objects to any change requested by the Registered Holders or the
underwriters, if any, to any Registration Statement or prospectus or any
amendments or supplements thereto (including documents incorporated or to be
incorporated therein by reference) as provided for in this Section 9, the
Company shall not be obligated to make any such change and such Registered
Holders may withdraw their Registrable Securities from such registration, in
which event (i) the Company shall pay all registration expenses (including its
counsel fees and expenses) incurred in connection with such Registration
Statement or amendment thereto or prospectus or supplement thereto, and (ii) in
the case of a registration being effected pursuant to Section 2, such
registration shall not count as one of the registrations the Company is
obligated to effect pursuant to Section 2.
 
 
 
6

--------------------------------------------------------------------------------

 
 
Section 10.                      Indemnification.
 
10.1           In the event of any registration of any securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless the Stockholders, any underwriter and each other Person, if any, who
controls a Stockholder or underwriter within the meaning of the Securities Act,
and the respective officers, directors, partners, managers, members and
employees of such Stockholders, underwriters and controlling Persons, from and
against any and all losses, claims, damages or liabilities, joint or several, to
which any such indemnified Person may become subject, under the Securities Act
or otherwise, insofar as such losses, claims, damages or liabilities (or action
in respect thereof) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in a Registration
Statement or preliminary prospectus or final or summary prospectus contained
therein, or any amendment or supplement thereto, and any other document prepared
by the Company and provided to Registered Holders for their use in connection
with the registered offering, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements made therein (in the case of a prospectus or
preliminary prospectus, in light of the circumstances under which they were
made) not misleading, and will reimburse such indemnified Persons for any
reasonable legal and other expenses incurred by them in connection with
investigating or defending any such action or claim, excluding any amounts paid
in settlement of any litigation, commenced or threatened, if such settlement is
effected without the prior written consent of the Company; provided, however,
that the Company will not be liable to an indemnified Person in any such case to
the extent that any such loss, claim, damage, liability or expense arises out of
or is based upon an untrue statement or omission or alleged untrue statement or
omission made in a Registration Statement, preliminary prospectus or final or
summary prospectus or any amendment or supplement thereto or other document, in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such indemnified Person, specifically for use in the
preparation thereof; and provided further, that the indemnity agreement
contained in this Section 10 with respect to any preliminary prospectus shall
not inure to the benefit of any indemnified Person using the same in respect of
any loss, claim, damage, liability or action asserted by someone who purchased
shares from such Person if a copy of an amended preliminary prospectus or
prospectus supplement was delivered by the Company to the Registered Holders and
the underwriters, if any, prior to the pricing of the sale of the securities (if
an underwritten offering) or prior to the effectiveness of the Registration
Statement, but was not delivered to the purchaser of the securities from the
indemnified Person, and the untrue statement or omission or alleged untrue
statement or omission of a material fact contained in such preliminary
prospectus was corrected in the amended preliminary prospectus or prospectus
supplement.
 
10.2           In the event of any registration of securities under the
Securities Act pursuant to this Agreement, the Registered Holders, severally and
not jointly, will indemnify and hold harmless the Company, each of its directors
and officers, any underwriter and each other Person, if any, who controls the
Company or such underwriter within the meaning of the Securities Act, against
any losses, claims, damages or liabilities to which any such indemnified Person
may become subject, under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or action in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in such Registration Statement or preliminary prospectus
or final or summary prospectus contained therein, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements made therein (in the case of a prospectus or preliminary
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse such indemnified Persons for any reasonable legal
and other expenses incurred by them in connection with investigating or
defending any such action or claim, excluding any amounts paid in settlement of
any litigation, commenced or threatened, if such settlement is effected without
the prior written consent of the indemnifying Registered Holder; but in all
cases only if, and to the extent that any such loss, claim, damage, liability or
expense arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission therein made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the indemnifying Registered Holder specifically for use in the preparation
thereof. Notwithstanding the foregoing, the amount of the indemnity provided by
each Registered Holder pursuant to this Section 10 shall not exceed the net
proceeds received by such Registered Holder in the related registration and
sale.
 
10.3            Promptly after receipt by a party entitled to indemnification
under Section 10.1 or 10.2 hereof of notice of the commencement of any action,
such indemnified party will, if a claim in respect thereof is to be made against
the indemnifying party under either of such Sections, notify the indemnifying
party in writing of the commencement thereof. In case any such action is brought
against the indemnified party and it shall so notify the indemnifying party of
the commencement thereof, the indemnifying party shall be entitled to
participate in, and, to the extent that it so chooses, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party, and,
after notice from the indemnifying party that it so chooses, such indemnifying
party shall not be liable for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof; provided,
however, that if the indemnifying party fails to take reasonable steps necessary
to diligently defend such claim within twenty (20) days after receiving notice
from the indemnified party that the indemnified party believes the indemnifying
party has failed to take such steps, the indemnified party may assume its own
defense and the indemnifying party shall be liable for any expenses therefor.
The indemnity and contribution agreements in this Section 10 are in addition to
any liabilities which the indemnifying parties may have pursuant to law.
 
10.4           If the indemnification provided for in this Section 10 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to herein, or
is insufficient to hold the indemnified party harmless therefrom, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified parties in connection with the actions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by an indemnified party as a result of the losses, claims, damages,
liabilities and expenses referred to above shall be deemed to include, subject
to the limitations set forth in this Section 10, any legal or other fees or
expenses reasonably incurred by such party in connection with any investigation
or proceeding.
 
 
 
7

--------------------------------------------------------------------------------

 
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 10 were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
Section 11.                      Sales under Rule 144. With a view to making
available to the Stockholders the benefits of Rule 144 promulgated under the
Securities Act and any other similar rule or regulation of the SEC that may at
any time permit the Stockholders to sell the Registrable Securities without
registration, the Company agrees to:
 
(a)           make and keep available adequate current public information, as
those terms are understood and defined in Rule 144 (or any successor provision);
 
(b)           use reasonable best efforts to file with the SEC in a timely
manner all reports and other documents required to be filed by the Company under
the Securities Act and the Exchange Act; and
 
(c)           furnish to any Stockholder forthwith upon request (i) a written
statement by the Company that it has complied with the foregoing requirements
and (ii) such other information as may be reasonably requested by Stockholder in
availing itself of any rule or regulation of the SEC which permits the selling
of any such securities without registration.
 
Section 12.                      Removal of Legend. The Company agrees, to the
extent allowed by law, to remove any legends on certificates representing
Registrable Securities describing transfer restrictions applicable to such
securities (i) upon the sale of such securities pursuant to an effective
Registration Statement under the Securities Act or in accordance with the
provisions of Rule 144 under the Securities Act, or (ii) upon the written
request of any holder of Registrable Securities if such securities may then be
sold without restriction under Rule 144.
 
Section 13.                      Notices. Any notice to be given by any party
hereunder to any other shall be in writing, mailed by certified or registered
mail, return receipt requested, or via overnight delivery service and shall be
addressed to the other parties at the addresses listed on the signature pages
hereof. Notice shall be deemed effective upon receipt or refusal.
 
Section 14.                      Modification. Notwithstanding anything to the
contrary in this Agreement or otherwise, no modification, amendment or waiver of
any of the provisions of this Agreement shall be effective unless in writing and
signed by the Company and the Stockholders holding not less than 75% of the
Registrable Securities then outstanding. Any such modification, amendment or
waiver shall be binding on all holders of Registrable Securities and all Persons
who may thereafter acquire any Registrable Securities.
 
Section 15.                      Non-Waiver. The failure to enforce at any time
any of the provisions of this Agreement, or to require at any time performance
by any other party of any of the provisions hereof, shall in no way be construed
to be a waiver of such provisions.
 
Section 16.                      Partial Invalidity. If any clause, sentence,
paragraph, section or part of this Agreement shall be deemed invalid,
unenforceable or against public policy, the part that is invalid, unenforceable
or contrary to public policy shall not affect, impair, invalidate or nullify the
remainder of this Agreement, but the invalidity, unenforceability or
contrariness to public policy shall be confined only to the clause, sentence,
paragraph, section or part of this Agreement so invalidated, unenforceable or
against public policy.
 
Section 17.                      Termination of Registration Right. No
Stockholder shall be entitled to exercise any right provided for in this
Agreement after the third anniversary of the Closing of the transactions
contemplated by the Exchange Agreement (the “Termination Date”). Notwithstanding
any other provision of this Agreement to the contrary, the registration rights
granted under Section 2 will terminate prior to the Termination Date as to any
Stockholder upon the first day the Stockholder is able to sell all of the
Registrable Securities owned by such Holder under Rule 144 within any given
three-month period.
 
Section 18.                      Construction. The language in all parts of this
Agreement shall in all cases be construed simply, according to its fair meaning,
and shall not be construed strictly for or against either of the parties hereto.
 
Section 19.                      Governing Law. This Agreement shall be governed
and construed according to the laws of the State of Delaware, without regard to
its conflicts of law principles.
 
 
 
8

--------------------------------------------------------------------------------

 
 
Section 20.                       Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall constitute an original and all
of which together shall constitute but one and the same instrument.
 
Section 21.                      Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and permitted assigns.
 
Section 22.                      Specific Performance. The parties agree that,
to the extent permitted by law, (i) the obligations imposed on them in this
Agreement are special, unique and of an extraordinary character, and that in the
event of a breach by any such party damages would not be an adequate remedy and
(ii) the other party shall be entitled to specific performance and injunctive
and equitable relief in addition to any other remedy to which it may be entitled
at law or in equity.
 
[Signature Pages Follow]
 
 
 
9

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
EARTHSTONE ENERGY, INC.
         
 
By:
/s/ Ray Singleton      
Ray Singleton
     
President and Chief Executive Officer
         

 
Address for Notice:


Earthstone Energy, Inc.
633 Seventeenth Street, Suite 2320
Denver, Colorado 80202
Attention: Chief Executive Officer
Fax: (303) 773-8099
 

  OAK VALLEY RESOURCES, LLC          
 
By:
/s/  Frank A. Lodzinski        Frank A. Lodzinski       President and Chief
Executive Officer          

 
Address for Notice:


Oak Valley Resources, LLC
1400 Woodloch Forest Dr., Suite 300
The Woodlands, TX 77380
Attention: Frank A. Lodzinski
Fax: (281) 298-4272


With a copy (which shall not constitute notice) to:


Jones & Keller, P.C.
1999 Broadway, Suite 3150
Denver, Colorado 80202
Attention:  Reid A. Godbolt
Fax: (303) 573-8133
 
 
 
10

--------------------------------------------------------------------------------

 


 
Schedule 1


Securities to be Acquired by Oak Valley Resources, LLC pursuant to the Exchange
Agreement




1.           9,124,452 shares of Earthstone Common Stock, $0.001 par value per
share.
 
 
 
11

--------------------------------------------------------------------------------

 


Schedule 2


Other Agreements Pertaining to Registration of Common Stock




Registration Rights Agreement by and among Earthstone Energy, Inc., a Delaware
corporation, Parallel Resource Partners, LLC, a Delaware limited liability
company, Flatonia Energy, LLC, a Delaware limited liability company, and Oak
Valley Resources, LLC, a Delaware limited liability company, dated December 19,
2014.